OFFICE   OFIHE    ATTORNEY    GENERAL   OFTEXAS
                                 AUSTIN




Honorable   Winston Bmamett
a0my   iittortt6y
Makeian County
Dlokazus, %xas
Eon. alnston    Bruinmcstt, page 2



     of li uor, is stit out in the ssoond paragraph of
     Art. 866-31,  and Is d,aflned a8 any beverage oon-
     tainlng mom than one-half of one peroent of al-
     oohol by rolumo whioh is oapable of use GOTbever-
     ace purpose8, eithas alone or when diluted.
               *Of oourse   thla
                               *Wine Tonlo* ia supposed to
     be #old as a med~olac and/or     something to *t&mu-
     tit6   an& inorease the appetite   and oontaining
      rltanln Bl whatever that. is, the, iact that it
     aonta~lns vfta%in Bl is stamped on the lribel bt-
     taahed to each bottle.     Howover, I hare Sound
     nothlng under the Uquor atatutes authorlz~
     the, sala .bf'in alomhb~ia ,btiveragse for beverage
     ,puxposes in a dry oouiity.    Nor have I found any-
     thing under ~aoyDrug +ot, a&horizing snah ~(11~.




                                    immulas j *iah w6r6 maw-
                                    and lawful. ptm
not aa~beYe%agea.* The guilty intent        of the se r=**   eata
                                                        sr, under
the rspe&.ed Act, wae question of      faot   to be decided  against
him beforr\ a oonriotionnould   stand.     Lf the prod showed
theit..#e liquid w08 sola~fo~ m&iaSnql purposes =a not eia
a bevera&    there eould~ be no oonvlotlon.      HolXman v. State,
299 &   W.~ 249.
-T.-
       -   -


           -      r




               Honorable   Winston   Brammtt,   page 3


                           Under tihaTexas Liquor Control Aat howovar thma
               la ao saoh axoeption,    If one in a "dry amaR sallrr *any
               bereraga oontalnlng mre than one-hali of one eroant of
               aloohol by o&me whioh la oapabls of use for %average pur-
               poaaa   aithar alone or whan dilutad,m he haas oomcaitted an
               0% &6oler@d by the law to be unlawful.
                            .Ths question ubather a givenalc~ohollo     liquid
               is ca bls of belag wed aa a beverage manlfcatly            1s the
               quest p"on-for dstermlnatioa     and is a question of foot.     Th$re
               $8 no.marked dividing      line. botwoenthoae   liquids whfahare
               ganer&llyknowto         bs for beverage purposes anathosewhloh
               are atrlctly medloinal       or imn-beverage.   It should be notload